DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 01/25/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher J. Bezak on 02/12/2021.

The following claim of this application has been amended as follows:
  As per claim 7. ( Currently Amended) The apparatus of claim 1, further comprising the streaming module being adapted to output the current stream block in a write request message to a chained identifier store.
As per claim 11.( Currently Amended ) An authentication server method, comprising: receiving a token request message having a stream identifier and a stream proof, wherein: the stream identifier indicates a device that generated a stream of stream blocks and corresponds to the stream; the stream of the stream blocks includes at least a current stream block, a first preceding stream block, and a respective origin stream block; the current stream block includes a hash of the first preceding stream block; each of the stream blocks of the stream has a respective content; and the stream if  

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/25/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of intended for use in an authentication event, having a hardware processor, a memory, a receiver / transmitter unit, a stream block generation module adapted to enable the hardware processor to generate and store a plurality of stream blocks including at least a stream block and a first preceding stream block; a stream block streaming module adapted to enable the hardware processor to control the receiver / transmitter unit to output the stream block; and a moving window module adapted to enable the hardware processor to control the receiver / transmitter unit to output, as a stream proof, at least one of a moving window of the plurality of stream blocks in connection with an authentication event.  
 
the stream identifier indicates a device that generated a stream of stream blocks and corresponds to the stream; Appln. No.: 16/110,536the stream of the stream blocks includes at least a current stream block, a first preceding stream block, and a respective origin stream block; the current stream block includes a hash of the first preceding stream block; each of the stream blocks of the stream has a respective content; and the stream proof is based on the respective content of at least one of the stream blocks; output the current stream block; a moving window module comprising a third set of the plurality of machine codes; control transceiver to output, as a stream proof that includes a proof of possession of at least one of the plurality of stream blocks, and that is based on the respective content of at least one of the stream blocks of -the moving window .


19 
AMENDMENT UNDER 37 C.F.R. § 1.111 
Attorney Docket No.: A240217
The closest prior art, (Madison US 2004/0162787), discloses methods controlling access to digital content, including streaming media. The system includes a web server, media server and end user processor, such as a personal computer, coupled to a network. The web server cryptographically generates a ticket in response to an end user's request for access to a file. The ticket is based, at least in part, on a time at or near when the ticket is generated. The media server generates an authorization ticket, preferably using the same cryptographic algorithm as the web server. The media server authorization ticket is based, at least in part, on a time at or near when the media server receives the request for access to the file. The media server determines whether to grant access to the file by comparing the ticket, as generated by the web server, to the ticket, as generated by the media server.

The closest prior art, ( Wang et al Us 2018/0349617) discloses Provided are a computer program product for managing bus interface errors in a storage system coupled to a host and storage. A determination is made as to whether a first number of correctable errors on a first bus interface, connecting a first processing unit to the storage, exceeds a second number of correctable errors on a second bus interface, connecting a second processing unit to the storage, by a difference threshold. The correctable errors in the first and second bus interfaces are detected and corrected in the first and second bus interfaces by first hardware and second hardware, respectively. In response to determining that the first number of correctable errors exceeds the second number of correctable errors by the difference threshold, at least a portion of Input/Output (I/O) requests are redirected to a second processing unit using the second bus interface to connect to the storage.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 11 and 16. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495